IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                            

                                                                        
NO. PD-1836-09



RAY ACUNA, Appellant
v.
THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS
YOUNG COUNTY


           Per curiam.  KEASLER and HERVEY, JJ., dissent.

ORDER
           The petition for discretionary review violates Rules of Appellate Procedure 9.3,
68.4(i), and 68.5 because the original petition is not accompanied by 11 copies, does not
contain a copy of the opinion of the court of appeals, and grounds and reasons for review
are longer than 15 pages.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the COURT OF CRIMINAL APPEALS within thirty days after the date of this
order.
Delivered:   April 28, 2010
Do Not Publish